Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                         Main Document    Page 1 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                         Main Document    Page 2 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                         Main Document    Page 3 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                         Main Document    Page 4 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                         Main Document    Page 5 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                         Main Document    Page 6 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                         Main Document    Page 7 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                         Main Document    Page 8 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                         Main Document    Page 9 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 10 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 11 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 12 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 13 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 14 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 15 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 16 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 17 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 18 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 19 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 20 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 21 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 22 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 23 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 24 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 25 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 26 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 27 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 28 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 29 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 30 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 31 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 32 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 33 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 34 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 35 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 36 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 37 of 38
Case 6:16-bk-12192-WJ   Doc 629 Filed 05/24/21 Entered 05/24/21 14:28:42   Desc
                        Main Document     Page 38 of 38
